Case: 12-3176    Document: 19     Page: 1   Filed: 12/07/2012




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                MELISSA L. BURNETT,
                     Petitioner,

                             v.
      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent.
                __________________________

                        2012-3176
                __________________________

    Petition for review of the Merit Systems Protection
 Board in case no. CH1221110614-W-1.
                __________________________

                      ON MOTION
                __________________________

                        ORDER

     The Department of Housing and Urban Development
 moves to recaption to name the Merit Systems Protection
 Board as respondent. Melissa Burnett moves for an
 extension of time, which the court treats as a motion for
 leave to file her November 13, 2012 brief and withdraw her
 previously submitted brief.

     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board's decision concerns
Case: 12-3176         Document: 19   Page: 2   Filed: 12/07/2012




 MELISSA BURNETT V. MSPB                                     2


 the procedure or jurisdiction of the Board. The employing
 agency is designated as the respondent when the Board
 reaches the merits of the underlying case. Here, the Board
 dismissed Burnett’s appeal for lack of jurisdiction. Thus,
 the Board is the proper respondent in this petition for
 review.
       Accordingly,
       IT IS ORDERED THAT:

     (1) The motion to reform the official caption is
 granted. The revised official caption is reflected above.
 The Board should calculate the due date for its response
 brief from the date of filing of this order.
     (2) The motion for an extension of time is granted.
 The November 13 brief is accepted for filing. The previ-
 ously submitted brief is withdrawn.

                                       FOR THE COURT


                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
 s21